--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


SERVICE AGREEMENT
 
THIS AGREEMENT is between


Freshwater Technologies Inc.(OTCBB:FWTC (hereinafter referred to as “Company”)
and Mica Capital Partners LLC maintaining its principal offices at 14 Wall
Street 20th Floor, New York, New York 10005 (hereinafter referred to as the
“MCP”)


 
1. ENGAGEMENT:  MCP is a Investment Relations, Marketing and Public Relations
firm that specializes in funding, consulting and communications for Small Cap,
publicly traded companies.  The Company is publicly traded and desires to
publicize itself with the intention of making its name and business better known
to the investment community.  Therefore, the Company hereby engages MCP to
perform financial relations as described further in this Agreement.
 
2. TERM OF AGREEMENT:  Services to be performed under this Agreement shall
commence upon execution of this Agreement and shall continue for a period of 3
(Three months.  This Agreement must be prepaid and is non-cancelable.  


Start Date: 7.22.2010


End Date: 10.24.2010
 
3. Consulting and Funding Services:  In its performance hereunder MCP will:


MCP agrees to distribute company press releases, raise up to $500,000 U.S. Funds
(Five Hundred Thousand) as well communicate company information to the
investment community.  The company profile will remain on the Web site home page
www.estreetinvestors.com for 12 Months and will remain in the archives
indefinitely
 
Marketing and Awareness Program Brief Overview


Analyst Report/Profile Developed


www.gogreenexpo.com - Booth and expenses Provided - NYC - Or other Local


Retail/Network buying support


Major Financial Marketing and Awareness (Includes websites, all Affiliates and
Partners)


Press Release Dissemination to Multiple News Letters and Investor Databases


Copy editing and financial communications assistance


Corporate Profile and Press Release Dissemination

 
 

--------------------------------------------------------------------------------

 


Financial Content Marketing Assistance


Multiple website coverage


-- Marketing Campaign


eStreetinvestors.com (launching 7.26.2010)


Facebook.com (ad campaign - targeted)


Facebook.com/borngreen


Facebook.com/estreetstocks 


Twitter.com/borngreen


Twitter.com/estreetstocks 


Marketwatch.com


Transworldnews.com


M2.com


Multiple search Engines


Public Relations Campaign


Financial News TV Network Coverage *Pitched
 
2)    MCP shall issue a disclaimer on all its transmissions sent to investors
that clearly states it has been compensated for its services. The exact
compensation package shall be enumerated and identified. MCP shall be
responsible for compliance with Section 17(b) of the Securities Act of 1933, as
amended, with respect to any services which it renders pursuant to this
agreement, and specifically agrees that it will disclose the amount and form of
any compensation which it receives for its services.
 
1) Create, build and continually enhance an e-mail database of all contacts that
have expressed an interest in receiving on-going information on the Company.
  
COMPENSATION AND EXPENSES: In consideration of the services to be performed by
MCP, the Company agrees to pay compensation to MCP as follows:
 
1) Company agrees to pay: 2,000,000 Restricted Rule 144 Shares (Two Million)
(OTCBB:FWTC) as a consulting fee for 90 Days.2) Company agrees pay a 10% fee for
all funds up to $ 250,000 raised by MCP and a reduced fee of 5 percent for funds
raised in excess of $ 250,000.

 
2

--------------------------------------------------------------------------------

 
 
3) Company agrees to provide MCP with any and all company press releases that
pertain to the actions of “company” that could in any way affect the value of
its stock, as soon as those press releases have been released to the public.
Further, prior to the scheduled promotional date, Company agrees to send by
*email* to MCP, a write-up of the Company that explains the merits of the
Company to potential investors.
 
3) Company shall begin the process of the aforementioned compensation at the
very signing of this agreement. Full payment must be in MCP’s account at least
two full trading days prior to the intended promotional date.
 
BOARD APPROVAL: To the extent that it is required, the Board of Directors of the
Company has duly authorized the execution of this Agreement by the Company.
 
LIMITATION OF LIABILITY:  If MCP fails to perform its duties under this
Agreement, its entire liability to the Company shall not exceed the amount of
compensation MCP has received from the Company
 
CONFIDENTIALITY:  Until such time as the same may become publicly known, MCP
agrees that any information of a confidential nature will not be disclosed to
third parties, except in the performance of this Agreement.
 GENERAL:  This Agreement is subject to the following conditions:
 
a. This Agreement shall be governed by and interpreted under the laws of the
State of California where MCP has been incorporated.
 
b. In all instances, references to dollars shall be deemed to be United States
Dollars. 
 
c. This Agreement may be executed in multiple counterparts, and by fax
transmission, each of which shall be deemed an original
 
Executed as a sealed instrument as of the last day and year shown hereunder.
 
Freshwater Technologies Inc.
 
By: /s/ Max
Weissengruber                                                                           Date:
July 21, 2010
 
Print Name: Max Weissengruber
 Mica Capital Partners LLC


 By: /s/ Christopher
Martines                                                                           Date:
July 21, 2010
  
Print Name: Christopher Martines

 
3

--------------------------------------------------------------------------------

 
